Ex-99.e.2 Fourth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement by and between Scout Funds and UMB Distribution Services, LLC Name of Funds Original Effective Date Annual Renewal Deadline Scout Stock Fund May 19, 2001 March 31 Scout Mid Cap Fund Oct. 31, 2006 March 31 Scout Small Cap Fund May 19, 2001 March 31 Scout International Fund May 19, 2001 March 31 Scout International Discovery Fund Dec. 31, 2007 March 31 Scout Global Equity Fund June 30, 2011 March 31 Scout Core Bond Fund May 19, 2001 March 31 Scout Core Plus Bond Fund April 21, 2011 March 31 Scout Unconstrained Bond Fund Sept. 30, 2011 March 31 The undersigned, intending to be legally bound, hereby execute this Fourth Amended and Restated Schedule A to the Amended and Restated Distribution Agreement dated April 1, 2010, and executed by and between Scout Funds and UMB Distribution Services, LLC, to be effective as of the 30th day of September, 2011. UMB DISTRIBUTION SERVICES, LLC SCOUT FUNDS By: /s/ Robert J. Tuszynski By: /s/ Andrew J. Iseman Title:Robert J. Tuszynski, President Title:Andrew J. Iseman, President
